


110 HR 5928 IH: Mark O. Hatfield Scholarship and

U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5928
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2008
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the Mark O. Hatfield Scholarship and
		  Excellence in Tribal Governance Foundation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mark O. Hatfield Scholarship and
			 Excellence in Tribal Governance Act of 2008.
		2.FindingsCongress finds that—
			(1)Senator Mark O.
			 Hatfield served the United States with distinction and honor;
			(2)Senator Hatfield
			 has had a lasting impact on the relationship between the United States and
			 Native Americans, restoring to Federal recognition the Grand Ronde, Coquille,
			 Cow Creek Band of Umpqua Indians, Confederated Tribes of the Coos, Lower Umpqua
			 and Siuslaw Indians, and Confederated Tribes of Siletz Indians;
			(3)Senator Hatfield
			 has been a champion of the rights of Native Americans and Alaska Natives and
			 worked in Congress to strengthen tribal self-governance; and
			(4)it is a fitting
			 tribute to the leadership, courage, and bipartisan spirit that Senator Mark O.
			 Hatfield exemplifies to establish in his name programs to encourage excellence
			 in tribal government.
			3.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Board of Trustees of the Foundation.
			(2)Eligible
			 individualThe term eligible individual means a
			 citizen or national of the United States or a permanent resident alien of the
			 United States.
			(3)FoundationThe
			 term Foundation means the Mark O. Hatfield Scholarship and
			 Excellence in Tribal Governance Foundation established by section 4(a).
			(4)InstituteThe
			 term Institute means the Institute for Tribal Government at
			 Portland State University.
			(5)Institute Policy
			 BoardThe term Institute Policy Board means the
			 Institute Policy Board for the Institute for Tribal Government at Portland
			 State University.
			(6)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(7)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)American
			 Samoa;
				(D)the Commonwealth
			 of the Northern Mariana Islands;
				(E)Guam;
				(F)the Republic of
			 the Marshall Islands;
				(G)the Federal States
			 of Micronesia;
				(H)the Republic of
			 Palau;
				(I)the Commonwealth
			 of Puerto Rico; and
				(J)the United States
			 Virgin Islands.
				4.Establishment of
			 the Mark O. Hatfield scholarship and excellence in tribal governance
			 foundation
			(a)EstablishmentThere is established as an independent
			 entity in the Executive branch the Mark O. Hatfield Scholarship and Excellence
			 in Tribal Governance Foundation.
			(b)Board of
			 Trustees
				(1)In
			 generalThe Foundation shall be subject to the supervision and
			 direction of a Board of Trustees.
				(2)MembershipThe
			 Board shall consist of the Institute Policy Board.
				(c)Location of
			 FoundationThe Foundation shall be located in Portland,
			 Oregon.
			(d)Executive
			 director
				(1)In
			 generalThere shall be an Executive Director of the Foundation,
			 who shall be appointed by the Board.
				(2)DutiesThe
			 Executive Director—
					(A)shall be the chief
			 executive officer of the Foundation; and
					(B)shall carry out the
			 functions of the Foundation, subject to the supervision and direction of the
			 Board, and such other functions consistent with this Act as the Board shall
			 prescribe.
					(3)CompensationThe
			 Executive Director may be compensated at the rate specified for an employee in
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code.
				5.PurposesThe purposes of the Foundation shall
			 be—
			(1)to develop
			 resources to properly train Native American and Alaska Native tribal council
			 members in self-government and related fields;
			(2)to foster among
			 people in the United States greater recognition and understanding of the role
			 of tribal self-government in the development of the United States;
			(3)to identify
			 critical issues facing tribal governments;
			(4)to establish a
			 program for tribal governance research at the Institute; and
			(5)to provide
			 educational outreach regarding tribal self-government.
			6.Authority of the
			 Foundation
			(a)In
			 generalThe Foundation, in consultation with the Institute, may
			 identify and conduct such programs, activities, and services as the Foundation
			 considers appropriate to carry out the purposes of the Foundation.
			(b)Programs,
			 activities, and servicesThe Foundation may, in accordance with
			 this section—
				(1)award
			 scholarships, fellowships, internships, and grants; and
				(2)provide grants to
			 the Institute to carry out and manage other programs, activities, and
			 services.
				(c)National
			 competitionThe Foundation may provide, directly or by contract,
			 for the conduct of a national competition for the purpose of selecting
			 recipients of scholarships, fellowships, internships, and grants awarded under
			 this Act.
			(d)Award of
			 scholarships, fellowships, internships, and grants
				(1)In
			 generalThe Foundation may award scholarships, fellowships,
			 internships, and grants to eligible individuals who meet the minimum criteria
			 established by the Foundation, for study in fields relating to tribal
			 governance.
				(2)Mark O. Hatfield
			 scholarsRecipients of scholarships, fellowships, internships,
			 and grants under this Act shall be known as Mark O. Hatfield
			 Scholars.
				(e)Scholarships
				(1)In
			 generalThe Foundation may award scholarships to
			 outstanding—
					(A)undergraduate
			 students who intend to pursue careers relating to tribal governance; and
					(B)Native American
			 and Alaska Native undergraduate students who intend to pursue careers in tribal
			 public policy.
					(2)PaymentsAn
			 eligible individual awarded a scholarship under this Act may receive payments
			 under this Act only during such periods as the Foundation determines that the
			 eligible individual—
					(A)is maintaining
			 satisfactory proficiency and devoting full time to study or research;
			 and
					(B)is not engaging in
			 gainful employment other than employment approved by the Foundation under
			 regulations of the Board.
					(3)Reports
					(A)In
			 generalThe Foundation may require reports containing such
			 information, in such form, and to be filed at such times as the Foundation
			 determines to be necessary from any eligible individual awarded a scholarship
			 under this Act.
					(B)CertificateExcept
			 as otherwise provided under this subsection, a report under subparagraph (A)
			 shall be accompanied by a certificate from an appropriate official at the
			 institution of higher education, approved by the Foundation, stating that the
			 individual is making satisfactory progress in, and is devoting essentially full
			 time to, study or research.
					(f)FellowshipsThe
			 Foundation may award fellowships to—
				(1)outstanding
			 graduate students who intend to pursue advanced degrees in fields relating to
			 tribal governance;
				(2)outstanding Native
			 American and Alaska Native graduate students who intend to pursue advanced
			 degrees in tribal public policy, law, or medicine; and
				(3)faculty from a
			 variety of disciplines to bring the expertise of the faculty to the
			 Foundation.
				(g)InternshipsThe
			 Foundation may award internships to deserving and qualified—
				(1)individuals, for
			 use in participating in internships in Federal, State, and local agencies or in
			 offices of major tribal governance organizations; and
				(2)Native American
			 and Alaska Native individuals, for use in participating in internships in
			 Federal, State, and local agencies or in offices of major public health or
			 public policy organizations.
				(h)GrantsThe
			 Foundation shall award grants to the Institute—
				(1)to
			 provide for an annual panel of experts to discuss contemporary tribal
			 governance issues;
				(2)to
			 conduct tribal governance policy research;
				(3)to conduct
			 research on Native American and Alaska Native tribal public policy issues;
			 and
				(4)to invite visiting
			 policymakers to share practical experiences with the Foundation.
				(i)CoordinationThe
			 Foundation shall assist in the development and implementation of a program for
			 tribal governance research to be located at the Institute.
			(j)Program
			 priorities
				(1)In
			 generalSubject to paragraph (2), the Foundation shall
			 determine—
					(A)the priority of
			 the programs to be carried out under this Act; and
					(B)the amount of funds
			 to be allocated for the programs.
					(2)RequirementsOf
			 amounts made available to carry out this section—
					(A)not less than 50
			 percent shall be used for the programs described in subsections (e), (f), and
			 (g);
					(B)not less than 20
			 percent shall be made available to the Institute to carry out subsections (h)
			 and (i), on the conditions that—
						(i)a
			 25-percent matching share is provided from other non-Federal sources;
			 and
						(ii)adequate space at
			 the Institute is made available by the Institute for the Executive Director and
			 other appropriate staff of the Foundation; and
						(C)not more than 15
			 percent shall be used for salaries and other administrative purposes.
					7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
